Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-6-2005

Corron v. Kent Gen Hosp
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2161




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Corron v. Kent Gen Hosp" (2005). 2005 Decisions. Paper 156.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/156


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-343                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                   NO. 05-2161
                     ______________________________________

                              PAMELA ERIKA CORRON,
                                               Appellant

                                               v.

                           KENT GENERAL HOSPITAL
                     ______________________________________

                     On Appeal From the United States District Court
                              For the District of Delaware
                              (D.C. Civ. No. 02-cv-00180)
                        Chief Judge: Honorable Sue L. Robinson
                     _______________________________________

 Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                    Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   August 18, 2005

                  Before: ROTH, BARRY and SMITH, Circuit Judges

                                 (Filed December 6, 2005)
                                 ____________________

                                       OPINION
                               _______________________
PER CURIAM

       Pamela Corron, proceeding pro se, appeals the March 22, 2005 order of the United

States District Court for the District of Delaware dismissing her civil rights complaint

with prejudice for failure to prosecute or to comply with its orders pursuant to Federal

Rule of Civil Procedure 41(b). We review such an order for abuse of discretion.
Emerson v. Thiel College, 296 F.3d 184, 190 (3d Cir. 2002). “While we defer to the

District Court’s discretion, dismissal with prejudice is only appropriate in limited

circumstances and doubts should be resolved in favor of reaching a decision on the

merits.” Id. We have emphasized that “dismissal is a drastic sanction and should be

reserved for those cases where there is a clear record of delay or contumacious conduct by

the plaintiff.” Donnelly v. Johns-Manville Sales Corp., 677 F.2d 339, 342 (3d Cir. 1982).

       Before dismissing an action, the District Court is required to make explicit

findings regarding the factors enumerated in Poulis v. State Farm Fire & Casualty Co.,

747 F.2d 863, 869 (3d Cir. 1984). See Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 74

(3d Cir. 1987); see also United States v. $8,221,877.16 in U.S. Currency, 330 F.3d 141,

161 (3d Cir. 2003) (“We have opined that [the Poulis factors] must be weighed by a

District Court in determining whether the harsh sanction of dismissal is justified”). The

Poulis factors that the District Court must consider are:

       (1) the extent of the party’s personal responsibility; (2) the prejudice to the
       adversary caused by the failure to meet scheduling orders . . .; (3) a history
       of dilatoriness; (4) whether the conduct of the party . . . was willful or in
       bad faith; (5) the effectiveness of sanctions other than dismissal, which
       entails an analysis of alternative sanctions; and (6) the meritoriousness of
       the claim.

Poulis, 747 F.2d at 868.

       This Court’s function is to determine whether the District Court properly balanced

the Poulis factors and whether the record supports its findings. Livera v. First Nat. State

Bank of New Jersey, 879 F.2d 1186, 1194 (3d Cir. 1989) (citing Hicks v. Feeney, 850

                                              2
F.2d 152 (3d Cir.1988)); see also Emcasco, 834 F.2d at 73-74 (noting that “[i]n order that

we may properly exercise our function of reviewing for abuse of discretion, we have []

required the district court to make explicit findings concerning the factors it must

consider in rendering judgment by . . . dismissal”). Here, however, the District Court did

not conduct any Poulis analysis. We thus conclude that the District Court erred in

dismissing Corron’s complaint without making the requisite findings. Livera, 879 F.2d at

1193. Moreover, given the record presented, we will forego the opportunity to conduct

our own Poulis test as it would require factual findings not within the parameters of our

review. See id. at 1194.

       By failing to conduct a Poulis balancing test, the District Court abused its

discretion; therefore, a remand to the District Court for consideration of the Poulis factors

is necessary. See id. at 1188. Accordingly, we will summarily vacate the District Court’s

order entered March 22, 2005 and remand the case to the District Court for further

proceedings.